Asset Management Code of Ethics Date of Last Revision:February 1, 2010 AM Code of Ethics Rev. 02/01/2010 Overview 2 Part I – Statement of General Principles 4 A. Compliance with the Spirit of the Code 5 B. Federal Securities Law Prohibit Fraudulent and Deceptive Acts 5 C. Compliance with other BAC and Line of Business (“LOB”) Policies 6 D. Contacts for Questions and Reporting Violations of this Code 6 E. Training and Education 6 Part II – Prohibited Transactions and Activities 7 A. Prohibited Transactions in Reportable Funds and Other Open-end Mutual Funds 7 1. Short-Term Trading Prohibition (30 Calendar Days) 7 2. Late Trading Prohibition 7 3. Market Timing Prohibition 7 B. Prohibited Transactions in Reportable Securities 7 1. Client Conflict 7 2. IPOs and Limited Offerings 8 3. Short-Term Trading (30 Calendar Days) 9 4. Excessive Trading 9 5. Bank of America Global Restricted List 10 6. Columbia Management Restricted List 10 C. Other Prohibitions 10 1. Information Walls and Protection of Corporate Confidential and Material Nonpublic Information 10 2. Restriction on Service as Officer or Director by Covered Persons 11 3. Participation in Investment Clubs 11 4. Bank of America Closed-end Funds 11 D. Additional Trading Restrictions Applicable to Investment Persons 11 1. Fourteen Calendar Day Blackout Period 11 2. IPOs and Limited Offerings 11 3. Short-sale Restriction on CMA Portfolio Managers 12 4 Special Restriction on CMA Research Analysts 12 E. Exemptions 12 Part III – Pre-Clearance of Transactions 13 A. General Requirement to Pre-clear 13 B. Procedures 13 C. Exemptions 13 Part IV – Administration and Reporting Requirements 15 A. Annual Code Coverage Acknowledgement and Compliance Certification 15 B. Reporting Requirements for Covered Persons 15 C. Exceptions from the above Reporting Requirements 16 D. Code Administration 17 Part V – Penalties for Non-Compliance 18 Appendix A – Beneficial Ownership 20 Appendix B – Definitions 23 Appendix C – Other BAC and Line of Business Policies 26 Appendix D – Reportable Funds 27 Appendix E – Contact Information 29 Appendix F – Columbia Management Pte. Ltd. Addendum 30 1 Internal Use Only AM Code of Ethics Rev. 02/01/2010 Overview This Code of Ethics (the “Code”) covers a wide range of ethical conduct with a focus on obligations with respect to personal securities trading.You are obligated to comply with the terms of this Code, and thus you are a “Covered Person” for purposes of this Code, if you have been notified by the Associate Investment Monitoring Group within Bank of America’s Global Compliance & Operational Risk Division (“AIM Group”) that this Code applies to you.Terms used herein that are capitalized have the meaning set forth in Appendix B. You will likely be notified by the AIM Group that this Code applies to you if you are a director, officer, associate or contractor of one of the following companies (the business conducted by the following companies, whose activities are or may be subject to the Investment Advisers Act of 1940 (the “Advisers Act”) and/or the Investment Company Act of 1940 (the “Investment Company Act”), will be collectively referred to as the “Asset Management Business”): ● Columbia Management Advisors, LLC (“CMA”) ● Banc of America Investment Advisors, Inc. ● Bank of America Capital Advisors, LLC ● BACAP Alternative Advisors, Inc. ● Columbia Management Distributors, Inc. (“CMDI”) ● Columbia Management Services, Inc. (“CMSI”) ● US Trust Hedge Fund Management, Inc. ● Columbia Management Pte. Ltd. (“CMPL”) ● IQ Investment Advisors LLC (“IQ”) ● Merrill Lynch Alternative Investments LLC (“MLAI”) ● Roszel Advisors, LLC ● Managed Account Advisors LLC You may be notified by the AIM Group that this Code applies to you, and thus you are a “Covered Person” for purposes of this Code, if you are a support partner of the Asset Management Business.For example, associates and contractors in legal, risk, compliance, technology and other support units, while not associates of the Asset Management Business, may be notified that this Code applies to them due to the services they provide to the Asset Management Business. You may be notified by the AIM Group that this Code applies to you, and thus you are a “Covered Person” for purposes of this Code, if you work for Bank of America, N.A.For example, Bank of America, N.A. associates and contractors in Private Wealth Management may be notified that this Code applies to them due to their access to certain research of, or other interaction with, the Asset Management Business.Other associates and contractors may be notified that this Code applies to them due to their access to certain systems used by the Asset Management Business. This Code will also serve as the associate personal trading policy for all associates in the Global Investment Solutions (“GIS”) line of business.As such, GIS associates and support partners in lines of business who have access to information regarding GIS investment advisory businesses will be treated as Covered Persons under the Code. 2 Internal Use Only Certain Covered Persons, including, but not limited to, portfolio managers, traders and research analysts, may also be designated by the AIM Group as “Investment Persons” and have heightened responsibility under this Code.Investment Persons are obligated to comply with all provisions of the Code applicable to Covered Persons and additional provisions applicable to Investment Persons. Keep in mind that additional personal trading restrictions, some of which may be more restrictive, may also apply to Covered Persons and Covered Persons' Affiliates through personal trading policies or other codes of ethics adopted outside the Asset Management Code of Ethics.Thus, Covered Persons may be notified that they are subject to more than one personal trading policy or code of ethics and must comply with each such applicable policy or code.For a list of Bank of America Corporation (“BAC”) and other line of business policies that may be applicable to Covered Persons and Covered Persons' Affiliates, please see Appendix C. If you believe you should have been notified by the AIM Group that this Code applies to you and have not been so notified, you are obligated to contact the AIM Group. This Code governs, among other things, Personal Securities Transactions of you and your Covered Person’s Affiliates.You should be familiar with the terms “Personal Securities Transaction” as defined in Appendix B and “Beneficial Ownership” as defined in Appendix A.These terms are very broad for purposes of the Code and may include transactions and securities that you intuitively would not expect to be included. Part I of this Code sets forth certain general principles relating to the Code.Part II identifies certain prohibited transactions and activities.Part III identifies your obligation to pre-clear your Personal Securities Transactions.Part IV identifies your reporting obligations with respect to your Personal Securities Transactions and holdings.Part V sets forth sanctions for failure to comply with this Code. The Asset Management Code of Ethics Oversight Committee (the “Committee”) is responsible for enforcing compliance with this Code.Failure to comply with this Code may result in disciplinary action, including termination of employment. This Code is intended to satisfy the requirements of Rule 204A-1 of the Advisers Act and Rule 17j-1 of the Investment Company Act.In addition, this Code is intended to satisfy certain FINRA requirements for registered personnel. 3 Internal Use Only Part I Part I – Statement of General Principles Certain Covered Persons have a fiduciary relationship with Clients.A fiduciary has an affirmative duty of care, loyalty, honesty and good faith.A number of specific obligations flow from the fiduciary duty we owe to our Clients, including: ● To act solely in the best interests of Clients and to make full and fair disclosure of all material facts, particularly where the Asset Management Business’s interests may conflict with those of its Clients; ● To have a reasonable, independent basis for our investment advice; ● To ensure that our investment advice is suitable to the Client’s investment objectives, needs and circumstances; ● To refrain from effecting Personal Securities Transactions inconsistent with our Clients’ interests; ● To obtain best execution for our Clients’ securities transactions; ● To refrain from favoring the interest of a particular Client over the interests of another Client; ● To keep all information about Clients (including former Clients) confidential, including the Client’s identity, Client’s securities holdings information, and other non-public information; and ● To exercise a high degree of care to ensure that adequate and accurate representations and other information is presented. Covered Persons who serve in a fiduciary capacity are in a position of trust and that position of trust dictates that they act at all times with the utmost integrity, avoid any actual or potential conflict of interest (described below), and not otherwise abuse that position of trust.Covered Persons who serve in a fiduciary capacity are required to put the interests of Clients before their personal interests.All Covered Persons, regardless of whether they serve in a fiduciary capacity, must seek to avoid conflicts of interest and comply with many of the above principles pursuant to the Bank of America Corporation Code of Ethics. A conflict of interest is any situation that presents an incentive to act other than in the best interest of a Client.A conflict of interest may arise, for example, when a Covered Person engages in a transaction that potentially favors: (i) BAC’s interests over a Client’s interest, (ii) the interest of a Covered Person or Covered Person’s Affiliate over a Client’s interest, or (iii) one Client’s interest over another Client’s interest. The Asset Management Business has adopted various policies designed to prevent, or otherwise manage, conflicts of interest.To effectively manage conflicts of interest, all Covered Persons must seek to prevent conflicts of interest, including the appearance of a conflict.Covered Persons must be vigilant about circumstances that present a conflict of interest and immediately seek assistance from their manager or one of the other resources identified in Part I.D of this Code. Independence in the investment decision-making process is paramount, and all Covered Persons must avoid situations that might compromise or call into question their exercise of independent judgment in the interest of Clients.For example, Covered Persons should not take, or seek to take, personal advantage of unusual or limited investment opportunities appropriate for Clients, and should avoid any appearance of such activities. 4 Internal Use Only The general principles discussed in this section govern all conduct, regardless of whether or not such conduct is also covered by more specific standards and procedures set forth in other sections of this Code. A. Compliance with the Spirit of the Code Sound, responsible personal securities trading is an appropriate activity when it is not excessive in nature, when it is conducted consistent with the Code and when it does not cause any actual, potential or apparent conflict of interest. Personal trading activity, including trading activity of a Covered Person’s Affiliates, that is inconsistent with duties to our Clients or that injures the reputation and professional standing of BAC or the Asset Management Business will not be tolerated.Technical compliance with the specific requirements of this Code will not insulate you from sanction should a review of your Personal Securities Transactions indicate breach of your duty of loyalty to a Client or otherwise pose harm to our organization’s reputation. The Committee has the authority to grant written waivers of the provisions of this Code.It is expected that this authority will be exercised only in rare instances. B. Federal Securities Law Prohibit Fraudulent and Deceptive Acts All Covered Persons are required to comply with all Federal Securities Laws, including, but not limited to, the Advisers Act and the Investment Company Act.Among other prohibitions, each of these Acts contains anti-fraud provisions. The Advisers Act makes it unlawful for any investment adviser, directly or indirectly, to employ any device, scheme or artifice to defraud any client or prospective client, or to engage in any transaction or practice that operates as a fraud or deceit on such persons. The Investment Company Act makes it unlawful for any director, trustee, officer or employee of an investment adviser of an investment company, as well as certain other persons, in connection with the purchase or sale, directly or indirectly, by such person of a security held or to be acquired by the investment company: 1. To employ any device, scheme or artifice to defraud the fund; 2. To make to the fund any untrue statement of a material fact or omit to state to the fund a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; 3. To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the fund; or 4. To engage in any manipulative practice with respect to the fund. 5 Internal
